Gtleillan, C. J.
The plaintiffs, tenants in common of real es-state in St. Paul, attempted to rent the same by written lease to defendant for the term of seven years at stipulated rents per annum, payable monthly. The lease was void as to some of the parties under the statute of frauds, 1878 G. S. ch. 41, §§ 10, 12, because the agent by whom it was signed in their behalf was not authorized in writing; and also under 1878 G. S. ch. 69, § 2, because, they being married women, their husbands did not join with them in the lease. The defendant, however, entered upon and continued in possession. The action is to recover the rents stipulated in the void lease during part of the time of such possession.
By entering on and occupying the premises the defendant became tenant of the plaintiffs, and, as held in Evans v. Winona Lumber Co., 30 Minn. 515, (16 N. W. 404,) the writing, though void as a lease, regulated the terms of the tenancy as respects the rent.
The complaint was probably framed as in an action on the lease, but it also alleges the occupancy during the period for which a recovery is sought; so that the facts of occupancy, and that the rent was fixed by the writing, are within the allegations of the complaint. So far as this action is concerned, it is immaterial that the allegation of a lease for seven years was not proved.
The judgment is reversed, and the court below will enter judgment on the findings of fact in favor of plaintiffs for the relief demanded in the complaint.
Buck and Canty, ,TJ., took no part in this decision.
(Opinion published 58 N. W. 685.)